COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 IN RE: ANITA DEJAYNES,                          §
 INDIVIDUALLY AND AS NEXT                                         No. 08-18-00075-CV
 FRIEND OF A.D., N.M.D., AND                     §
 E.M.D., MINOR CHILDREN,                                     AN ORIGINAL PROCEEDING
                                                 §
                   Relator.                                         IN MANDAMUS
                                                 §

                                                 §

                                                 §

                                 MEMORANDUM OPINION

       Relator, Anita DeJaynes, Individually and as Next Friend of A.D., N.M.D., and E.M.D.,

Minor Children, filed a petition for writ of mandamus against the Honorable Mike Swanson, Judge

of the 143rd District Court of Ward County, Texas, requesting that we order Respondent to rule

on Relator’s motion for approval of attorney’s fees and to enter final judgment.          Relator

subsequently filed a joint motion to dismiss the original proceeding as moot because Respondent

entered an order on May 22, 2018 resolving the motion for attorney’s fees and entered final

judgment. The original proceeding is moot. Accordingly, we grant the joint motion and dismiss

the original proceeding for lack of jurisdiction. See In re County of El Paso, 104 S.W.3d 741, 743

(Tex.App.--El Paso 2003, orig. proceeding).


                                              GINA M. PALAFOX, Justice
June 13, 2018

Before McClure, C.J., Rodriguez, and Palafox, JJ.